FILED
                            NOT FOR PUBLICATION                               MAY 13 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SAMIR ELIAS FASHHO,                               No. 06-71042

              Petitioner,                         Agency No. A029-891-384

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 11, 2010 **
                               San Francisco, California

Before: RYMER and McKEOWN, Circuit Judges, and FAWSETT, Senior District
Judge.***

       Samir Fashho, a stateless individual, petitions for review of a final order of

the Board of Immigration Appeals (BIA), adopting and affirming the decision by


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Patricia C. Fawsett, Senior United States District
Judge for the Middle District of Florida, sitting by designation.
an immigration judge (IJ), which denied his application for asylum, withholding of

removal, and protection under the Convention Against Torture (CAT). We have

jurisdiction under 8 U.S.C. § 1252(a)(1), and deny the petition.

      “To reverse the BIA finding we must find that the evidence not only

supports that conclusion, but compels it. . . .” INS v. Elias-Zacarias, 502 U.S. 478,

481 n.1 (1992). Fashho’s evidence of past persecution for being a Palestinian and

a Christian amounts to harassment and discrimination, but not the higher standard

of persecution. See Khourassany v. INS, 208 F.3d 1096, 1100 (9th Cir. 2000)

(holding that detention and questioning by Israeli police for short periods of time,

without being jailed, handcuffed, beaten, or threatened with injury, “falls far short

of the required showing needed to compel a finding of persecution”). The IJ was

not compelled to find this constituted past persecution, and because Fashho did not

prove past persecution, no presumption of a well-founded fear of future

persecution arises. See Prasad v. INS, 101 F.3d 614, 617 (9th Cir. 1996).

      General concerns about the conditions in Gaza and the isolated incidents

involving his family are not sufficient to compel a conclusion that Fashho’s fear of

future persecution is objectively reasonable. His mother and two brothers – who

are both Palestinian Christians – have continued to live in the Gaza strip for the last

twenty years, and attend church, without incident. This undermines any claim of

objectively reasonable fear. See Hakeem v. INS, 273 F.3d 812, 816 (9th Cir. 2001)
(holding that “[a]n applicant’s claim of persecution upon return is weakened, even

undercut, when similarly-situated family members continue to live in the country

without incident”) (superseded by statute on other grounds).

      To the extent Fashho suggests that he warrants humanitarian relief, 8 C.F.R.

§ 1208.13(b)(1)(iii), or asylum under Matter of Chen, 20 I. & N. Dec. 16 (BIA

1989), we disagree. Having failed to show harm, he cannot show the level of

atrocious harm contemplated by Chen and the regulations. Id. at 21.

      Because Fashho “was unable to meet his burden to demonstrate that he is

eligible for asylum[,] he necessarily fails to satisfy the more stringent standard for

withholding of removal.” Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir. 2004).

His CAT claim fails as well, for nothing in the record compels the conclusion that

Fashho would be singled out by either the Israeli government or the Palestinian

authority and subjected to torture if he were returned.

      PETITION FOR REVIEW DENIED.